NOTE: This order is 11onprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
CARDIOSOM, L.L.C.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee.
2010-5109
Appeal from the United States Court of Federa1
C1aims in case no. 08-CV-533, Judge LaWrence M. Baskir.
ON MOTION
ORDER
Cardi0S0m, L.L.C. moves for a stay of the briefing
schedu1e, until the earlier of (1) 60 days after the Center
for Medicare and Medicaid Services issues a decision on
CardioS0n1’s pending administrative claim or (2) April 1,
2011, to file its principal brief
AcC0rdingly,
IT ls ORDERED THAT:

CARDIOSOM V. US 2
The motion is granted in part CardioSom’s brief is
due within 60 days of the date of filing of this order. No
further extensions will be granted.
_ F0R THE CoURT
N0v 2 9 mm /s/ Jan Horbaly
Date Jan Horba1y
C1erk
cc: Jerry Stouck, Esq.
A“uj V°hra’ ESq' u.s. count 0FAPPaALs ron
817 ms FcosnALc\ncun
NUV 29 2010
FlLED . _
.|AN HORBALY
CLERK